The license by the Commission, whether within the jurisdiction of *Page 504 
that body or without it (cf. People ex rel. Lehigh Valley Ry.Co. v. State Tax Comm., 247 N.Y. 9, 15), did not exempt the holder from liability for damage caused to others by a diversion of the waters, nor authorize the impairment without requital of existing rights of property (U.S. Code, title 16, § 803, subd. c; § 814; Otis Co. v. Ludlow Mfg. Co., 201 U.S. 140, 152;Kaukauna Co. v. Green Bay Canal Co., 142 U.S. 254, 276;Head v. Amoskeag Mfg. Co., 113 U.S. 9, 23, 26).
Until such rights have been condemned by appropriate proceedings (U.S. Code, title 16, § 814; cf. N.Y. Condemnation Law [Consol. Laws, ch. 73], §§ 17, 24; Sweet v. Rechel,159 U.S. 380, 401; Crozier v. Krupp, 224 U.S. 290), the defendant is still a trespasser in obstructing the flow of the stream to the damage of a neighbor.
Whether the power of eminent domain may lawfully be exercised under section 814 of the statute by one so situated as the defendant is a question not before us.
The judgment should be affirmed with costs.